DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/22/2021, in which claims 1, 12, 15, 20 were amended. claims 13-14 were canceled. claims 21-22 were added. claims 1-12 and 15-22 were presented for further examination.
Claims 1-12 and 15-22 are now pending in the application.

Terminal Disclaimer
The terminal disclaimer submitted on 02/22/2021 has been approved and therefore the double patenting rejection is withdrawn.

Response to Amendments
Claims 1, 12, 15 and 20 have been amended.
Claims 13-14 have been canceled.
Claims 21-21 have been added.
Applicant amendments overcomes the 112b rejection.

Response to Arguments
Applicant’s arguments, see pages 9 - 13, filed on 02/22/2021, with respect to claims 1-20, have been fully considered but are not persuasive.  The 101 rejection is maintained.

Examiner respectfully disagree. The improvement is provided for the clustering itself (the abstract idea) and not to the functioning of a computer. According to MPEP 2106.05 (I) invoking a computer merely as a tool is not sufficient to show improvement in computer functionality. The computer as claimed here is merely used to speed up the process of clustering which is mental process that could be used by a human. The claims do not show how the clustering itself could improve the functioning of the computer.
 Applicant used paragraph [0072] to argue that invention provide improvement to a computer.
Examiner respectfully disagree. First, the language of par.0072 is not part of the claims language and examiner cannot read limitations from the specification into the claims. Second, even taking in consideration par.0072, the claims still are directed to a mental process that can be practiced by a human. The use of a similarity distance does not add any significantly more to the abstract idea. A similarity distance as broadly claimed could be easily determent mentally such as physical distance. Reducing the number of comparison also is mental process, a human can mentally select group or number of items to compare based on how close together they are.
The added claims 21-22 also add no significantly more to the abstract idea and merely defining the similarity measure as a distance between objects and using multiple radius. All 
To conclude, the claims as whole do not amount to significantly more than the abstract idea of clustering data and the use of computer is merely to speed up the clustering itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, independent claim 15 recites a non-transitory computer readable storage medium, independent claim 20 recites an apparatus. Therefore, step 1 is satisfied for claims 1-12 and 15-22.
Step 2A Prong One: the independent claims recite “receiving… a set of objects…” “selecting… an object…” “constructing …plurality of structures around the object…” “selecting… a cluster of objects by analyzing object within a first structure and a second structure…” “removing …the cluster of objects from the set of objects” and repeating the steps for another object until all objects are added to a cluster.
The selection of objects, generation of structures, analyzing of objects, and selection of cluster of objects are acts that can be practically performed in the human mind. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature 

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computing device, an apparatus, a processor, a computer readable medium. The computing device, apparatus, processor, computer readable medium are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLSBanklnfl, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the hiring manager used to perform (e.g., the mental selection of objects, generation of structures, analyzing of objects and clustering the objects), using the computer components as a tool. While this type of automation improves the analysis and clustering (by minimizing or eliminating the need for mentally clustering data), there is no change to the computers and other 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the computing device and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device and processor are recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations 

With respect to the dependent claims,
	The limitations in the dependent claims merely elaborate on the abstract idea and thus do not add any additional elements that would amount to a practical application or significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7676518 B2
US 2007/0136275 A1
US 2017/0011091 A1
US 2020/0293555 A1
US 2005/0192956 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/MATTHEW ELL/Primary Examiner, Art Unit 2145